Citation Nr: 1727517	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-03 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include a congenital abnormality of the lumbosacral spine.  

2.  Entitlement to service connection for a neck condition.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied a reopening of the claims for service connection for a congenital abnormality of the lumbosacral spine and for a neck condition, implicitly reopened and denied the claim for service connection for headaches, to include on a secondary basis and denied service connection for PTSD.  The Veteran perfected a timely appeal of these determinations.  The custody of the case was transferred to the RO in Manchester, New Hampshire.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2009.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

By the January 2010 decision, the Board reopened the claim of service connection for a congenital abnormality of the lumbosacral spine, and remanded the claim of service connection for a low back disorder, to include a congenital abnormality of the lumbosacral spine, to the RO.  Also, the Board remanded, in relevant part, the issues of service connection for PTSD, and of whether new and material evidence had been received to reopen the claims of entitlement to service connection for a neck condition and headaches.  

In March 2012, the Board reopened the issues of entitlement to service connection headaches and a low back disorder.  These issues were subsequently remanded by the Board for further evidentiary development.  The Board also denied the issues of entitlement to service connection for a neck condition and PTSD.  The Veteran appealed the denial of these issues to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a Memorandum Decision confirming the March 2012 Board denial of entitlement to service connection for PTSD.  However, a Joint Motion to Recall the Court's decision was submitted by both parties, and the Court subsequently issued a new Order in March 2014 withdrawing the July 2013 Court decision and granting a Joint Motion to Remand the issues of entitlement to service connection for PTSD and a neck condition back to the Board.  This was because it was unclear from the previous decision whether the Board properly applied Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Subsequently, in May 2015, the Board issued a decision which denied the issues on appeal.  In June 2015, the Veteran appealed the denials to the Court.  Following the Veteran's death in January 2016, his counsel filed a motion to vacate the pending appeal.  The Court granted the motion in October 2016.


FINDING OF FACT

In January 2016, the Board received notification that the Veteran died on January [REDACTED], 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellant's claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. 
§ 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. 
§ 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


